Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 18-19, filed 19 April 2022, with respect to the 35 U.S.C. 10 have been fully considered and are persuasive.  The rejection of 19 January 2022 has been withdrawn. 

Applicant’s arguments, see Pages 11-12, filed 19 April 2022, with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejection of claims 4, 23, 24, and 27 have been fully considered and are persuasive.  The rejection of 19 January 2022 has been withdrawn.


	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also withdraws the remaining rejections for at least the same reasons as above.


Allowable Subject Matter
Claims 1, 4, 8-13, 23-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The current art does not teach or suggest “Applicant traverses the above-noted grounds for rejection. Applicant submits Zhu at cited [0020] and [0034] does not disclose or suggest usage restrictions are imposed on a lower layer side and an upper layer side into which a plurality of word lines stacked in a block are divided Thereby applicant submits the above-noted claim features are not met by Zhu”. While Zhu teaches a multitude of restriction types to place on a flash memory (partial/logical page, full page, full block, plurality of pages), these are all commonly used sizes when controlling flash memory. Zhu does not teach or suggest restrictions based on physical characteristics that are not common control granularities, such as an entire layer of a 3D NAND flash. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/MASUD K KHAN/Primary Examiner, Art Unit 2132